Citation Nr: 0335391	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  01- 03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for dependency and indemnity compensation 
(DIC) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


REMAND

The veteran served on active duty from February 1945 to July 
1948.  The veteran died in December 1997, and the appellant 
is seeking recognition as his surviving spouse for DIC 
purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  The appellant appeared 
before the undersigned Acting Veterans Law Judge at a hearing 
at the Houston, Texas, RO in March 2003.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002), became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  In this case, the only notice of the VCAA 
was provided to the appellant at the March 2003 hearing.

Recently, in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9), the U.S. Court 
of Appeals for Veterans Claims (Court) found that the RO 
advised the appellant of the VCAA, how it applies to her 
case, and that a full year is allowed to respond to a VCAA 
notice.

Additionally, the Board observes that another claimant filed 
a claim for recognition as a surviving spouse for DIC 
benefits purposes in October 1998.  Thus, it appears that 
this case is a contested claim.  Under 38 C.F.R. § 19.100 
(2003), all interested parties will be specifically notified 
of the action taken by the agency of original jurisdiction in 
a simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  

Moreover, although the April 2000 decision addresses the 
claims of both parties, it appears that only the appellant 
received a denial letter.  Wile the other claimant was 
advised of appellant's claim, it does not appear that the 
other claimant was apprised of the status and arguments of 
the appellant's case, as required by under 38 U.S.C.A. 
§ 7105A(b) (West 2002); see also 38 C.F.R. §§ 19.101, 19.102 
(2003).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1. The RO should review the claims folder 
and ensure that contested claims 
procedures have been followed. See 38 
C.F.R. §§ 19.100-19.102 and 20.500- 20.504 
(2003).

2.  The RO must advise the other claimant 
of the April 2000 administrative decision 
and offer her the opportunity to disagree 
and appeal.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. § 5100 et seq. (West 2002) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
are fully complied with and satisfied.

4.  After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case (SSOC) should be provided to the 
appropriate parties.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MICHAEL SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





